 


109 HRES 846 : Requesting the President and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to strategies and plans either designed to cause regime change in or for the use of military force against Iran.
U.S. House of Representatives
2006-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 202 
109th CONGRESS 
2d Session 
H. RES. 846 
[Report No. 109–526] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2006 
Ms. Lee submitted the following resolution; which was referred to the Committee on International Relations 
 

June 23, 2006
Additional sponsors: Ms. Baldwin, Mr. Conyers, Mr. McGovern, Mr. Payne, Mr. Towns, Mr. Stark, Ms. Watson, Ms. Schakowsky, Mr. Thompson of Mississippi, Ms. Waters, Mr. Kucinich, Mr. Delahunt, Ms. Woolsey, Ms. McKinney, Ms. Kaptur, Mr. DeFazio, Mr. Grijalva, Mr. Owens, Mrs. Napolitano, Mrs. Maloney, Mr. Markey, Mr. Hinchey, Mrs. Christensen, Mr. Davis of Illinois, and Mr. Serrano

 
June 23, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to strategies and plans either designed to cause regime change in or for the use of military force against Iran. 
 
 
That the President is requested and the Secretary of State is directed to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents, including planning documents, electronic mail records, minutes, memoranda, and advisory legal opinions, in the possession of the President or the Secretary of State, respectively, relating to strategies, and plans either designed to cause regime change in or for the use of military force against Iran.  
 
 
June 23, 2006 
Reported adversely, referred to the House Calendar, and ordered to be printed 
